Title: Orders, 11 July 1756
From: Washington, George
To: 



Cambridge.
Fort Cumberland [Md.] Sunday, July 11th 1756.

One Captain, two Subalterns, three Sergeants, and fifty rank and file to parade to-morrow morning at gun-firing—The Captain to wait on Colonel Washington for his orders. The Companies are to be completed to thirty-seven men each—The Officers commanding Companies, to give in a muster-roll of their men—specifying their names, age, size, country, trade, place of abode, when enlisted, and particular descriptions.
